Citation Nr: 1812495	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered at Grays Harbor Community Hospital on December 2, 2013 and December 9, 2013.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1997.

The Veteran resides in the jurisdiction of the Regional Office (RO) in Seattle, Washington.  However, this matter came to the Board of Veterans' Appeals (Board) on appeal from decisions by the VISN 20 Network Payment Center in Portland, Oregon.  In April 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  In March 2016, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's prior remand, on November 15, 2013, the Veteran complained of abdominal pain went to the Grays Harbor Community Hospital emergency room.  The Veteran testified that a computerized tomography (CT) scan confirmed the presence of two hernias.  He stated that he was told to go to his primary care physician as soon as possible and arrange for surgery.  He also stated that if he did not have the surgery, it could possibly present long-term health risks, even death.  The Veteran suggested that in a telephone consultation prior to the surgery, a VA physician had authorized the performance of that surgery at a non-VA medical center.  During his hearing, the Veteran also testified that the VA had paid for the services of the anesthesiologist who had attended the December 9, 2013 hernia surgery but that it had disapproved other charges associated with that surgery.  There is no documentation on file showing that the anesthesiologist's charges were paid by the VA.

The Board remanded this case to develop whether there was a conversation between VA personnel and the Veteran in which there was pre-authorization for the private  medical services and for documentation showing that the anesthesiologist's charges were paid.  In addition, upon completion of both actions, the case was to be referred to a qualified VA health care provider for review.  However, on remand, the latter remand instruction regarding the anesthesiologist's charges was not performed.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Also, since one part of the remand instructions was not completed, the case must again be referred for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must determine if VA paid for the cost of anesthesiologist who attended the Veteran's December 9, 2013 hernia repair at Grays Harbor Community Hospital.  A failure to respond or a negative reply to any request must be noted in writing and associated with the record. If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought. 

If the requested records are not held by an entity affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C. § 5103A (b) (West 2012); 38 C.F.R. § 3.159 (e) (2017).

2.  When the action above has been completed, the AOJ must refer the case to a qualified VA health care provider for review.  Thereafter, the VA reviewer must render an opinion as to whether or not the Veteran's December 9, 2013 hernia surgery was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The VA reviewer must state HOW AND WHY he or she reached the opinion they did with complete rationale.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 20124).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

